Name: Commission Regulation (EC) No 1488/97 of 29 July 1997 amending Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  means of agricultural production;  marketing
 Date Published: nan

 Avis juridique important|31997R1488Commission Regulation (EC) No 1488/97 of 29 July 1997 amending Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs Official Journal L 202 , 30/07/1997 P. 0012 - 0017COMMISSION REGULATION (EC) No 1488/97 of 29 July 1997 amending Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1), as last amended by Commission Regulation (EC) No 418/96 (2), and in particular Article 13 thereof,Whereas, in accordance with Article 7 (1a) of Regulation (EEC) No 2092/91, the conditions provided for in Article 7 (1) of that Regulation do not apply to products which were in common use before the adoption of that Regulation according to the codes of practice on organic farming followed in the Community;Whereas several Member States have communicated the relevant information to the Commission with regard to the products which were in common use in organic farming on their territory before 24 June 1991 and are not included in Annex II to Regulation (EEC) No 2092/91; whereas they have also indicated that those products are still authorized in the Member State concerned in agriculture in general; whereas after examination of the requests of the Member States, it has appeared appropriate to include at this stage the product 'clays` as additional soil conditioner and the following products as plant protection products: azadirachtin, beeswax, certain copper compounds, ethylene, gelatine, potassium alum, lime sulphur, lecithin, extract from Nicotiana tabacum, microorganism preparations, mineral oils, potassium permanganate and quartz sand;Whereas in this context certain products (compost household waste, industrial lime from sugar refinery) in traditional use in new Member States (Austria, Finland, Sweden) should also be included;Whereas, moreover, some Member States have requested that certain other fertilizers, plant protection products and other products used in agriculture be included in Annex II to Regulation (EEC) No 2092/91 in order to permit the use of these products in organic farming; whereas, after examination of those requests, it has been found that the requirements of Article 7 (1) of that Regulation are satisfied for diammonium phosphate, and for certain pyrethroids as these products are only accepted when used in traps and for hydrolysed proteins when they are used in traps or in authorized applications in combination with other plant protection products in Section B of Annex II to Regulation (EEC) No 2092/91;Whereas the inclusion of household compost waste, industrial lime from sugar refinery, extract from Nicotiana tabacum, copper compounds, mineral oils, methaldehyde traps and pyrethroid traps should be limited to a period of five years, pending the results of another examination with a view to further refining the requirements or the possible replacement of those products by other solutions; whereas that reexamination should be started as soon as possible on the basis of further information to be submitted by the Member States interested in maintaining these products;Whereas for certain fertilizers and for all plant protection products, restrictive use conditions and/or compositional requirements need to be established; whereas in particular for copper compounds and for the Nicotiana tabacum extract, it is appropriate that the further restriction of the use conditions to certain crops and for pests be explored as soon as possible and by not later than 30 June 1999;Whereas it has appeared that certain plant protection products in Section B of Annex II to Regulation (EEC) No 2092/91 are not used and therefore could be deleted from that Annex;Whereas certain Member States have requested the addition of certain products in Annex VI to Regulation (EEC) No 2092/91 and the inclusion of more restrictive conditions of use for certain products of non-agricultural origin already included in that Annex; whereas, after examination, it has been found that those requests satisfy the requirements laid down in Article 5 (4) of Regulation (EEC) No 2092/91 and of Article 2 of Commission Regulation (EEC) No 207/93 (3), as amended by Regulation (EC) No 345/97 (4);Whereas a period of grace should be allowed for the disposal of stocks of products which are deleted or authorized only under restrictive conditions;Whereas Regulation (EEC) No 2092/91 should be amended accordingly;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 1 Annexes II and VI to Regulation (EEC) No 2092/91 shall be amended in accordance with the Annex to this Regulation.Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.The products listed in Section B of Annex II and Sections B and C of Annex VI to Regulation (EEC) No 2092/91 before the date of entry into force of this Regulation may continue to be used under the previously applicable conditions until existing stocks are exhausted but not later than 31 March 1998.Products set out in Annexes II and VI to Regulation (EEC) No 2092/91 under more restrictive conditions than those before the date of entry into force of this Regulation, may continue to be used under the previously applicable conditions until existing stocks are exhausted but not later than 31 March 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 198, 22. 7. 1991, p. 1.(2) OJ No L 59, 8. 3. 1996, p. 10.(3) OJ No L 25, 2. 2. 1993, p. 5.(4) OJ No L 58, 27. 2. 1997, p. 38.ANNEX 1. Section A of Annex II to Regulation (EEC) No 2092/91 is amended as follows:(a) The title is replaced by the following:'Fertilizers and soil conditioners`.(b) The following is included in the heading of the Annex under the title:'General conditions for all the products:- use in accordance with provisions of Annex I,- use only in accordance with the provisions of fertilizer legislation applicable within each Member State.`(c) The following product is inserted after 'Liquid animal excrements`:>TABLE>(d) The following product is inserted after 'peat`:>TABLE>(e) The following is added in the column 'description; compositional requirements; conditions for use` with regard to the products mentioned hereunder:>TABLE>(f) The product 'Seaweeds and seaweed products` and its 'Description, compositional requirements, and conditions for use` is replaced by the following:>TABLE>(g) The following products are added after 'Calcium sulphate (gypsum)`:>TABLE>2. Section B of Annex II to Regulation (EEC) No 2092/91 is replaced by the following:'B. PRODUCTS FOR PLANT PROTECTIONGeneral conditions applicable for all the products composed or containing the following active substances:- use in accordance with provisions of Annex I,- only in accordance with the specific provisions of the plant protection product legislation applicable within the Member State where the product is used (where relevant (*)).I. Substances of crop or animal origin>TABLE>II. Microorganisms used for biological pest control>TABLE>III. Substances to be used in traps and/or dispensersGeneral conditions:- the traps and/or dispensers must prevent the penetration of the substances in the environment and prevent contact of the substances with the crops under cultivation.- the traps must be collected after use and disposed of safely>TABLE>IV. Other substances from traditional use in organic farming>TABLE>3. Annex VI to Regulation (EEC) No 2092/91 is amended as follows:(a) Subsection A.5 (Minerals - including trace elements - and vitamins) is replaced by the following:'A.5 Minerals (trace elements included), vitamins, aminoacids and other nitrogen compoundsMinerals (trace elements included), vitamins, aminoacids and other nitrogen compounds, only authorized as far their use is legally required in the foodstuffs in which they are incorporated.`(b) Section B is amended as follows:(i) The specific condition with regard to Sodium hydroxide is replaced by the following:'- Sugar production- oil production from rape seed (Brassica spp) only during a period expiring on 31 March 2002`.(ii) The following product is inserted after 'Sodium carbonate`:>TABLE>(c) In Section C, the following product is deleted from subsection C.2.3:'Lemon juice`.